NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 09-2997
                                ___________

                             M.R. MIKKILINENI

                                      v.

                GIBSON-THOMAS ENGINEERING CO, INC.;
                EDWARD SCHMITT; MARK GERA; DERRY
              TOWNSHIP MUNICIPAL AUTHORITY; INDIANA
                COUNTY TRANSIT AUTHORITY; INDIANA
              COUNTY COMMISSIONERS; LINDSAY MCCABE
                & LEE; ZIMMER KUNZ; COMMONWEALTH
                   OF PENNSYLVANIA; UNITED STATES
                  ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                         (D.C. Civ. No. 04-cv-00491)
                 District Judge: Honorable Arthur J. Schwab
                 ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               May 11, 2010
          Before: SLOVITER, CHAGARES and WEIS, Circuit Judges
                         (Opinion filed: May 12, 2010)

                                ___________

                                 OPINION
                                ___________

PER CURIAM.



                                      1
              Appellant M.R. Mikkilineni initiated a pro se civil action in United States

District Court for the District of Columbia against Gibson-Thomas Engineering Company

(“GTE”) and two of its employees, Edward Schmitt and Mark Gera, among others. After

the action was transferred to the Western District of Pennsylvania, the District Court

dismissed it sua sponte in an order entered on April 21, 2004. The court reasoned that

Mikkilineni had previously been determined to have engaged in vexatious litigation

against the named defendants, and that the instant complaint contained claims identical to

those previously litigated. The complaint was wholly insubstantial, frivolous, and

completely devoid of merit, and thus the District Court dismissed it for lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). See Oneida

Indian Nation of N.Y. v. Oneida County, N.Y., 414 U.S. 661, 666 (1974) (some federal

questions are “so insubstantial, implausible, foreclosed by prior decisions of this Court, or

otherwise completely devoid of merit as not to involve a federal controversy within the

jurisdiction of the District Court”). The District Court directed the Clerk not to accept

any other pro se complaints from Mikkilineni unless he obtained prior authorization from

the court. Mikkilineni filed a response to the court’s order but he did not file a notice of

appeal.

              On April 9, 2009, Mikkilineni filed a Rule 60(b) motion, which the District

Court denied in an order entered on April 13, 2009. On May 11, 2009, Mikkilineni filed

a motion for reconsideration of that order, which the District Court also denied.



                                              2
Mikkilineni has separately appealed the April 13, 2009 order of the District Court

denying his Rule 60(b) motion at C.A. No. 09-2434.

              At issue in this appeal, following the June 5, 2009 denial of his motion for

reconsideration, Mikkilineni filed an item in the district court, on June 23, 2009, titled

“Plaintiff’s Application for leave to file Complaint with new Causes of Action.”

Ironically, on it he noted that the application was related to D.C. Civ. No. 04-cv-00491,

and the defendants named in the proposed complaint included, among others, GTE and its

employees. Through this application, Mikkilineni sought to accomplish what he could

not through his Rule 60(b) motion and motion for reconsideration – that is, file a

complaint – by complying with the injunction and asking for permission from the District

Court in advance of pursuing the new action.

              GTE submitted a response, asserting that Mikkilineni’s application and

proposed complaint did not involve new causes of action and was barred by the District

Court’s April 21, 2004 order enjoining Mikkilineni from filing any further litigation of a

harassing nature against GTE. Mikkilineni’s application was impermissibly designed to

collaterally attack a valid state court judgment related to his vexatious litigation. In sum,

after years and years of enduring Mikkilineni’s vexatious litigation in federal court, and

incurring substantial legal fees defending those actions, GTE had filed an action in state

court under the provisions of 42 Pa. Cons. Stat. Ann. § 8351 et seq. for Mikkilineni’s

wrongful use of civil proceedings. GTE had prevailed in that action and obtained a



                                              3
judgment against Mikkilineni in the amount of $115,390.83. At the conclusion of

Mikkilineni’s state court appeals, GTE obtained a Writ of Execution and Mikkilineni’s

Bank of America account then was garnished in the amount of $131,610.34, which

included interest and costs.

              GTE stated:

              Mikkilineni has no concept of finality. The various matters
              that he has incessantly filed against the Defendants and others
              have no legal or factual basis as numerous courts have
              determined through the appropriate judicial processes. This
              Court needs to look no further than Mikkileneni’s own
              Exhibit 2 attached to his Complaint as evidence of his
              handiwork. Exhibit 2 is a copy of the Complaint filed by
              GTE in the matter at No. 6137 of 2001. A review of the
              Complaint, and specifically Paragraph 13, shows the 21+
              matters Mikkilineni has filed against the Defendants since
              1992. All 21 matters, replete with the same allegations of
              fraud, injustice, deprivation of rights and tortuous injury
              inflicted upon Mikkilineni by various Defendants that he sets
              forth in the instant case, have been dismissed over and over.

(GTE Response, at 5.)

              In an order entered on June 26, 2009, the District Court denied

Mikkilineni’s application for leave to file a complaint with new causes of action as an

impermissible attempt to harass GTE and circumvent the court’s previous rulings.

Mikkilineni appeals.

              We will affirm. We review the District Court’s order enforcing its

injunction for an abuse of discretion, Int’l Union, United Automobile, Aerospace and

Agr. Implement Workers of America, UAW v. Mack Trucks, Inc., 820 F.2d 91, 95 (3d

                                             4
Cir.1987). An “abuse of discretion exists where the district court’s decision rests upon a

clearly erroneous finding of fact, an errant conclusion of law, or an improper application

of law to fact.” Id. As a threshold matter, Mikkilineni lost the opportunity to have review

of the validity of the District Court’s April 21, 2004 order barring him from filing any

further civil actions without prior authorization when he failed to timely appeal it.

Accordingly, we proceed on the basis that the injunction is valid and may be enforced.

              District courts in this circuit may issue an injunction to require vexatious

litigants to obtain the approval of the court before filing further complaints. Abdul-Akbar

v. Watson, 901 F.2d 329, 332 (3d Cir. 1990). Nevertheless, “[a]ccess to the courts is a

fundamental tenet of our judicial system; legitimate claims should receive a full and fair

hearing no matter how litigious the plaintiff may be.” In re Oliver, 682 F.2d 443, 446 (3d

Cir. 1982). To protect a litigious litigant’s legitimate claims, we have previously

approved of an order “directing that the litigant not file any section 1983 claims without

leave of court and that in seeking leave of court, the litigant certify (1) that the claims he

wishes to present are new claims never before raised and disposed of on the merits by any

federal courts, (2) that he believes the facts alleged in his complaint to be true, and (3)

that he knows of no reason to believe his claims are foreclosed by controlling law.”

Abdul-Akbar, 901 F.2d at 333. Based on the response filed by GTE, it plainly appears

that leave to file a new complaint properly was denied because Mikkilineni cannot meet

this test for establishing that he has a legitimate claim. The complaint he proposed to file



                                               5
against GTE, Bank of America, and the state court judge is precisely the kind of harassing

litigation the injunction properly was designed to prevent.

              We will affirm the order of the District Court denying Mikkilineni’s

application for leave to file a complaint with “new causes of action.”




                                          6